Citation Nr: 1200374	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  04-28 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to January 1974.  

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a June 2003 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim of entitlement to service connection for a low back disorder was previously denied in a May 1984 rating decision.  He filed a request to reopen the claim in April 2003, which was denied in the June 2003 rating decision on appeal.  However, the Board reopened and remanded the service connection claim for additional development in October 2006.  Subsequently, the Veteran provided testimony at a March 2010 Travel Board hearing before the undersigned at the St. Louis, Missouri RO.  A transcript is associated with the claims file.  The Board then denied the benefits on appeal in an August 2010 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a Joint Motion for Remand (Joint Motion).  In the August 2011 Order, the Court vacated and remanded the Board's August 2010 decision, for compliance with instructions provided in the Joint Motion.

In April 2011, the Veteran's attorney submitted a claim of entitlement to service connection for Hepatitis C.  As this issue has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdication (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO, in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.



REMAND

In the Joint Motion, the parties agreed that a remand is necessary to comply with the Board's October 2006 remand instructions to verify whether A. E. D. served with the Veteran at any time during basic training, to include April 1972.  See Stegall v. West, 11 Vet. App. 268 (1998).  In that remand, the Board also instructed that the Veteran be scheduled for an examination to obtain an etiological opinion following review of the claims file.  Although the Veteran was examined in August 2008, after reviewing the claims file, the VA examiner stated that the requested opinion could not be rendered without resorting to speculation, noting that there were no service treatment records for review.  However, this VA examiner did not give the rationale why.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Veteran was afforded another VA examination in April 2010; however, that examination report also is inadequate because the claims file was not provided to the examiner and the examiner failed to provide the requested opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that a new VA examination is necessary to obtain an opinion as to whether the current low back problems are related to the claimed in-service back injury.  The examiner should assume that the Veteran's statements regarding the in-service back injury are true in rendering his or her opinion.  

Additionally, the parties noted that the Veteran's credibility pertaining to continuity of symptomatology cannot be discounted on the sole basis that his testimony is not corroborated by medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  They agreed that, on remand, the Board must properly evaluate the evidence of continuity of symptomatology.

Further, during the March 2010 Board hearing, the Veteran testified at that he had been receiving Social Security Administration (SSA) disability benefits for 24 years, and that he initially started receiving benefits for a psychiatric disability.  However, he was unsure of what he was currently receiving benefits for, and had been unable to obtain documentation regarding the basis for his receipt of benefits.  VA has not sent any requests for SSA records.  VA's duty to assist includes obtaining the Veteran's SSA records, or in the alternative, a response from the SSA indicating the records are not available.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, VA should attempt to obtain the Veteran's SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of the Veteran's and A. E. D.'s Official Military Personnel File (OMPF), to verify whether they served together at any time during basic training at the Marine Corps Recruit Depot in San Diego, California, from March 1972 to November 1972, to include being in the same Physical Conditioning Platoon (PCP), and to obtain copies of service treatment records for the Veteran from the Naval Hospital in San Diego for back pain after falling out of the top bunk in April 1972.  In doing so, VA should contact the National Personnel Records Center (NPRC), the Department of the Navy, the Naval Hospital in San Diego, and any other appropriate records repository.  In contacting any records custodian, provide a copy of the Veteran's DD Form 214.  If necessary, contact A. E. D. for authorization to release his service personnel records (OMPF) to verify his April 2003 of having witnessed the Veteran's fall from the top bunk. 

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's and A. E. D.'s active duty in the Marine Corps until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Request from SSA copies of any determinations and all records underlying any such determinations submitted or obtained in support of any claim for disability/
supplemental income benefits by the Veteran or on his behalf.  The Veteran indicated that he was awarded of SSA disability benefits in the 1980s.  All records/responses received should be associated with the claims file.

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for an orthopedic examination to ascertain the nature and etiology of any back disorder found on examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed back disorder, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder was first manifest during active duty between April 25, 1972 and November 17, 1972, or is the result of any injury suffered or disease contracted during active duty.  If arthritis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty ending on November 17, 1972.  In rendering the requested opinions, the examiner should assume that the Veteran fell out of the top bunk and injured his back.  The specifically consider and discuss the Veteran's testimony and contentions, his service personnel and treatment records, his post-service medical records.
 
A full and complete rationale for any opinion expressed is required.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


